836 P.2d 1366 (1992)
115 Or. App. 177
STATE of Oregon, Respondent,
v.
Julie Ann DANIEL, Appellant.
90P-3058; CA A68475.
Court of Appeals of Oregon.
Submitted on Record and Briefs September 11, 1991.
Decided September 9, 1992.
Joseph E. Penna, P.C., Monmouth, filed the brief for appellant.
Dave Frohnmayer, Atty. Gen., Virginia L. Linder, Sol. Gen., and Robert M. Atkinson, Asst. Atty. Gen., Salem, filed the brief for respondent.
Before RICHARDSON, P.J., and DEITS and DE MUNIZ, JJ.
PER CURIAM.
Defendant pled guilty to manslaughter in the first degree with a firearm. ORS 163.118(1)(a); ORS 161.610. She challenges the part of her sentence that requires her to repay $5,000 for court-appointed attorney fees. We affirm.
Defendant argues that the court did not inquire into her financial resources or her present or future ability to pay attorney fees, as required by ORS 161.665(3).[1] The *1367 state contends that defendant did not object and cannot, therefore, raise the issue on appeal.
Under ORS 161.665(1), (2), the court was authorized to impose payment of court appointed attorney fees as part of costs. On its face, defendant's sentence is within that authority and any error is not "apparent on the face of the record." ORAP 5.45(2); see State v. Brown, 310 Or. 347, 800 P.2d 259 (1990). Defendant did not object to the trial court's failure to comply with ORS 161.665(3), and we decline to address her argument for the first time on appeal.
Affirmed.
NOTES
[1]  ORS 161.665(3) provides:

"The court shall not sentence a defendant to pay costs unless the defendant is or may be able to pay them. In determining the amount and method of payment of costs, the court shall take account of the financial resources of the defendant and the nature of the burden that payment of costs will impose."